Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with applicant's representative on 8/3/22 and 8/11/22. 
The application has been amended as follows: 
Claim 1. 	(AMEND) A visual impairment device comprising:
	a light source capable of generating two or more high intensity light beams having different peak wavelengths, wherein at least one of the light beams has a wavelength bandwidth of less than 100 nm;
	a modulator for modulating the two or more beams of intense light to produce a spatial array of beams comprising a first array of first light beams having a first peak wavelength and a second array of second light beams having a second peak wavelength different from the first wavelength wherein the first peak wavelength and second peak wavelength are independently selected to fall within a range of 400 nm to 500 nm, a range of 500 nm to 580 nm, or a range of 580 nm to 700 nm; and
	a controller comprising control circuitry for controlling the light source, the modulator, or both,
	wherein the spatial array is projected into a space including a target such that a lateral distance of at least one first light beam to a second light beam is in a range of 40 mm to 110 mm within at least one area of the space including the target such that the first and second light beams are directed into the target’s first and second eyes respectively.
Claim 6. 	(CANCEL)
Claim 19. 	(AMEND) A method of disrupting the binocular vision of a person entering a space, the method comprising 
directing a first intense light beam having a first peak wavelength into the person’s first eye and directing a second intense light beam having a second peak wavelength different from the first peak wavelength into the person’s other eye, 
	wherein the first and second light beams are provided by a visual impairment device comprising:
	a light source that generates two or more high intensity light beams having different peak wavelengths, 
	a modulator that modulates the two or more high intensity light beams to produce the first and second light beams projected with a lateral distance therebetween that is in a range such that the first and second light beams are directed into the person's first and second eyes respectively, wherein at least one of the light beams has a wavelength bandwidth of less than 100 nm; and
	a controller for controlling the light source, the modulator, or both; wherein the first peak wavelength and second peak wavelength are independently selected to fall within a range of 400 nm to 500 nm, a range of 500 nm to 580 nm, or a range of 580 nm to 700 nm.
Claim 24. 	(CANCEL)
Allowable Subject Matter
Claims 1-5, 7-23 and 25 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 requires, inter alia, a visual impairment device comprising a modulator for modulating the two or more beams of intense light to produce a spatial array of beams comprising a first array of first light beams having a first peak wavelength and a second array of second light beams having a second peak wavelength different from the first wavelength wherein the first peak wavelength and second peak wavelength are independently selected to fall within a range of 400 nm to 500 nm, a range of 500 nm to 580 nm, or a range of 580 nm to 700 nm; wherein the spatial array is projected such that a lateral distance of at least one first light beam to a second light beam is in a range of 40 mm to 110 mm such that the first and second light beams are directed into the target’s first and second eyes respectively.
The prior art, taken as a whole or in combination, fails to teach the aforementioned limitation, as specifically called for in the claimed combination, nor would it be obvious to modify those references to include such limitation.
In particular, a prior art combination RUBTSOV (US 9857149) in view of THUM-JAEGER (US 10567106) and PALTI (US 10495422) teaches emitting beams of different wavelengths to visually impair a target (RUBTSOV), directing the beams specifically to a target (THUM-JAEGER), and one would be motivated to direct the visual impairment beams of RUBTSOV to directly disrupt a specific target, such as taught by THUM-JAEGER, in order to avoid disrupting a non-enemy person as taught by PALTI. However, the prior art combination does not teach the specific wavelength ranges and lateral distance between the beams, which both are critical aspects of disrupting binocular targets. 
Independent claim 19 is allowed for including substantially the same allowable subject matter as that of claim 1. 
Dependent claims are allowed at least for their dependencies on allowable independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
WELCH (US 8267518) teaches alter vision with a single beam. 
ULLMAN (US 8051761) teaches disrupting visions of targets in an area. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arman B. Fallahkhair whose telephone number is 571-272-7950. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may contact the examiner by phone, email at arman.fallahkhair@uspto.gov or the USPTO Automated Interview Request at uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Raj Chakraborty, can be reached via email rajarshi.chakraborty@uspto.gov or by phone 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ARMAN B FALLAHKHAIR/Examiner, Art Unit 2875